

Exhibit 10.69
AMENDMENT NUMBER SEVEN TO THE
METLIFE AUXILIARY PENSION PLAN
(As amended and restated effective January 1, 2008)
The MetLife Auxiliary Pension Plan is hereby amended, effective December 10,
2013, as follows:
1.
The last sentence of subsection 11.1 is hereby amended to read as follows:

“Notwithstanding the above, any amendment or group of amendments made effective
on the same date, which would increase or decrease the annual cost of Plan
benefits for active Plan Participants and former Plan Participants by twenty
five million dollars or more in the aggregate, as determined in good faith by
the Committee, shall be effective only if authorized or ratified by the Board of
Directors of the Company.”
IN WITNESS WHEREOF, the Company has caused this Amendment to be adopted in its
name and behalf this 27th day of December, 2013, by its officer thereunto duly
authorized.
METROPOLITAN LIFE INSURANCE COMPANY
By:
/s/ Mark J. Davis
 
 
Mark J. Davis, Plan Administrator
 
 
 
 
Witness:
/s/ Jane Holtgreive
 
 
 
 





